Russell, Chief Justice.
1. Assignments of error upon constitutional questions which are raised for the first time in. the bill of exceptions will not be considered. Dunaway v. Gore, 164 Ga. 219, 221 (138 S. E. 213).
2. The sole assignments of error sought to be presented by the bill of exceptions failing to properly raise any constitutional question for decision, this court is without jurisdiction, of the writ of error. The Court of Appeals has jurisdiction.

Transferred to the Cowrt of Appeals.


All the Justices concur.

Donnelly & Fleetwood, for plaintiffs.
Hester & Clark, for defendant.